ON MOTION FOR REHEARING.
Jenkins, P. J.
The plaintiff, by a motion for rehearing, contends that the ruling of this court holding that the trial court properly held that there could be no recovery against the defendant of general damages was erroneous. It is contended that the statement that the petition “nowhere seeks to deny or dispute the truth or correctness of the allegations of the solicitor’s petition, or the statements attributed to the solicitor with reference to the conduct of certain tenants of the apartment” overlooked the general allegations of paragraph 3 of the petition that the publication was false and malicious, and the further allegation of paragraph 3 (a) of the amendment, to the effect that the first publication set forth in the petition, “in so far as the first sentence thereof is concerned, was not made during the progress of any trial of the petition referred to in said publication,” and that this particular portion of the publication “necessarily conveyed to the reading public and to the readers of the newspaper in which said publication appeared the impression that wild parties had been staged and were being staged, liquor sold, and other forms of vice participated in, in the apartments of petitioner, referred to in said publication, with the knowledge, consent, and approval of petitioner; and that such portion of said publication, in and of itself, and also in connection with the portion of said publication relating to the grant of a temporary injunction, was false, malicious, and libelous, tending to and actually exposing petitioner to public hatred, contempt, and ridicule.”
*109Tt is true that the original petition alleged in general terms that the publication was false and malicious, but wo are still of the opinion that the original petition, in seeking to set forth wherein the publication was false, confined and limited itself to the inaccuracy of the newspaper in publishing the action of the court.
We are still of the opinion, as set forth in the original decision, that neither the original petition nor the amendment in any way sought to deny or dispute the truth or correctness of the statements attributed to the solicitor with reference to the conduct of certain tenants of the particular apartment house, that “the solicitor pointed out that the apartment had been raided time after time, but continued to operate as a public nuisance. He added that people are allowed to congregate there for illegal purposes and that liquor was continually sold there.”
It is true, as set forth by movant in his motion for a rehearing, that paragraph 3 (a) of the amendment does allege that the first sentence of the first publication, containing an alleged unprivileged statement of the solicitor, necessarily conveyed to the reading public the impression that wild parties had been and were being staged, liquor sold, and other forms of vice participated in, in the apartments of the plaintiff, and that such publication was false, malicious, and libelous, as tending to expose the plaintiff to public hatred, contempt, and ridicule. It will be recalled that, as set forth in the petition, the court, after hearing evidence and argument in the proceeding by the solicitor to abate the alleged nuisance, passed the following order: “The application for temporary injunction coming on to be heard in the above-stated cause, after evidence had been introduced, followed by argument of counsel, it -is ordered that J. M. Harrison, as owner and manager of the Kensington apartments, 51 Williams Street, Atlanta, Georgia, be and he is hereby temporarily enjoined from leasing or permitting to be occupied any of the apartments in said apartment building to persons practicing illicit intercourse or for purposes of assignation or the illegal sale or use of intoxicating liquor in said building or any division or room thereof, until further order of this court.” We are of the opinion that notwithstanding the allegations in paragraph 3 (a) of the amendment to the plaintiff’s petition, the defendant could not be held liable in general damages on account of the publication of the statement made by the solicitor, even though it were made *110at a time and place such, as would render it unprivileged, when the statement amounted to nothing more than a synopsis of the charges contained in the solicitor’s complaint, and when it appears that the court, upon the hearing, adjudicated the truth of the allegations by granting an injunction restraining the defendant from doing the things which the petition charged and which the solicitor said had been done.
It might not be amiss, however, in a matter of this character, to repeat what was said in the original syllabus, that the report of the trial itself stated that the evidence all went to show that the plaintiff had no knowledge of any misconduct of the tenants of the building. Rehearing denied.